C. D. San Juan.
Por cuanto los únicos errores señalados por el apelante son:
Primero: Que la corte inferior erró al. admitir en evi-dencia la declaración del acusado, hecha por escrito ante el Juez de Paz de Bayamón, Ledo. Pesquera, sin que en dicha *962declaración escrita constara qne se le Rabian techo las ad-vertencias legales necesarias.
Segundo: Qne el veredicto fué contrario a la prueba pre-sentada por el Pueblo de Puerto Bico.
Poe cuanto el mismo juez de paz que tabía tomado la de-claración jurada del acusado declaró como testigo en el jui-cio ampliamente de las circunstancias bajo las cuales la dicta declaración del acusado tabía sido prestada, la natura-leza voluntaria de ésta y las advertencias legales tectas por dicto funcionario antes de taberse tomado dieta decla-ración, todo sin objeción u oposición alguna por parte de la defensa y antes de ofrecer en evidencia la referida declara-ción por escrito; no habiendo el apelante citado en su ale-gato jurisprudencia o autoridad alguna en apoyo de su con-tención sobre la inadmisibilidad de dicto documento bajo tales circunstancias y no habiendo comparecido en el acto de la vista para sostenerla y,
Pos cuanto un examen cuidadoso de toda la prueba prac-ticada en el juicio no revela que el veredicto traído por el jurado, fué contrario a la prueba así aportada.
Pon tanto se confirmó la sentencia apelada.